ON MOTION FOR REHEARING
Appellant requests that this court pass more directly on his first point. In' his argument he has suggested a new and unique theory in connection with the submission of the special issues in reference to a prior condition. Appellant admits the court’s charge adequately covers a situation in which a claimant’s prior condition is aggravated or incited by an injury. But he contends a claimant is entitled to recover for the combination of a prior condition and an injury, even though there is no aggravation or incitement by the injury of the prior condition. We do not believe this is the law in this state. The term “injury” or “personal injury” is defined in Art. 8306, sec. 20, Vernon’s Ann. Tex.St. The decisions in this state have interpreted this definition to include an aggravation, acceleration or incitement of a prior disease or condition. No decision that we have found includes the mere combination of a prior disease or condition with the injury. The law should not be extended to cover such a situation. There are many decisions in this state firmly establishing the “aggravation doctrine”. Some of these cases demonstrate how far a claimant must go in proving aggravation such as, existence of the condition prior to the injury, perceptible damage done to the prior condition by the jury, and the subsequent course of aggravation. See, Whitten v. Liberty Mutual Ins. Co., 5 Cir., 257 F.2d 699.
The motion for rehearing is overruled.